DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 08 July 2022 has been entered. Claims 1-6 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In reference to claims 1-6, the term “appropriate” has been replaced by the term “predetermined”. The term “predetermined” is not supported by the disclosure as originally filed. Additionally, the two terms are not synonymous, as “predetermined” is broader than “appropriate” as “predetermined” could include values that are inappropriate. For these reasons the term is considered new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0179051 A1 to Tomimatsu et al. (Tomimatsu).
In reference to claim 1, Tomimatsu discloses an outboard motor (10, Fig. 2; “outboard” is interpreted as intended use) comprising: a first catalyst (43), which is installed in an exhaust flow passage of an engine; a second catalyst (44), which is installed on a downstream side of the first catalyst: exhaust gas sensors (55, 56), which are installed on an upstream side of the first catalyst and between the first catalyst and between the first catalyst and the second catalyst, respectively; and a computer (60) which performs combustion control in the engine, wherein based on values detected by the respective exhaust gas sensors, the computer calculates a purification rate of exhaust gas after passing through the first catalyst (indicated by OSA and Cmax) and based on the purification rate of the exhaust gas after passing through the first catalyst, determines what amount of purification attained by the second catalyst makes exhaust gas after passing through the second catalyst a predetermined range (1750, Fig. 17; par. 0421), and the computer performs the combustion control in the engine so as to make the purification rate of the exhaust gas the predetermined range (1780, Fig. 17; 1540, 1550, Fig. 15).
In reference to claim 2, Tomimatsu discloses the outboard motor according to claim 1, where in the computer performs combustion control in the engine by comparing an O2 amount of exhaust gas after passing through the first catalyst, the O2 amount being detected by the exhaust gas sensor which is installed between the first catalyst and the second catalyst (Vox), with a pre-O2 amount on a rich side and a pre-O2 amount on a lean side (Vabyfs), the pre-O2 amounts being previously measured, and when the O2 amount of the exhaust gas after passing through the first catalyst is out of a range of the O2 amount on the rich side and the O2 amount on the lean side, by correcting an air-fuel ratio such that the O2 amount is within the range of the O2 amount on the rich side and the O2 amount on the lean side (par. 0003).
In reference to claim 3, Tomimatsu discloses the outboard motor according to claim 1, wherein an O2 amount of the exhaust gas after passing through the first catalyst is abnormal, the O2 amount being detected by the exhaust gas sensor which is installed between the first catalyst and the second catalyst, the computer determines that the first catalyst is abnormal (pars. 0400-0415; Fig. 16).
In reference to claim 4, Tomimatsu discloses the outboard motor according to claim 1, where each of the exhaust gas sensor is any of an air-fuel ratio sensor or an O2 sensor (par. 0150).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomimatsu as applied to claim 1 above, and further in view of US 2010/0095658 A1 to Spurk et al. (Spurk).
In reference to claim 5, Tomimatsu discloses the outboard motor according to claim 1, but fails to explicitly disclose the catalyst substrate material. However, Spurk discloses a similar system that, like Tomimatsu, includes two three-way catalysts (3, 4; Fig. 1). Spurk additionally discloses that the substrates can be either ceramic or metallic honeycombs (pars. 0012-0013). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known substrates disclosed by Spurk for the known substrates of Tomimatsu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 6, Tomimatsu discloses the outboard motor according to claim 1, but fails to explicitly disclose a particulate filter. However, Spurk discloses a similar system that, like Tomimatsu, includes two three-way catalysts (3, 4; Fig. 1). Spurk additionally discloses a particulate filter (6) located on a downstream side of the second catalyst. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter disclosed by Spurk into the system of Tomimatsu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the resulting system would advantageously reduce the amount of particulate emissions.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 7,997,067 B2 and JP 3988425 B2 each appear to anticipate at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
06 September 2022